DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A cooler for cooling an object” in line 1 and also recites “wherein the object is attached to an upper surface of the main channel” in lines 2-3. Since the claim pertains to a cooler and “an object” is recited as the intended use of the cooler, it is unclear whether the object is part of the claimed invention. Applicant may claim --A system comprising a cooler and an object-- in order to include the object as part of the invention, or remove the limitation from lines 2-3.
Claims 2-4 are rejected for the incorporation of the above due to their dependency on claim 1.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obrist et al. (US 2014/0162107, herein Obrist).
In regards to claim 1, Obrist discloses
A cooler (Fig.1) for cooling an object (Figs.4-5, battery cells 30), the cooler comprising:
a main channel (18 and 15) in which coolant flows, wherein the object is attached to an upper surface of the main channel (Fig.5); and
a sub channel (17) bypassing the main channel, wherein a ceiling (25) of the sub channel is higher than a ceiling (22) of the main channel at a branch point between the main channel and the sub channel (Fig.2 and paragraphs 30 and 32, at the point where the two channels 17 and 18 separate, as guide 25 is provided having a height higher than the guide 22).
In regards to claim 2, Obrist discloses that a cross-section area of the sub channel is smaller than a cross-section area of the main channel (Fig.3).
In regards to claim 4, Obrist discloses that the main channel is winding (Fig.3, from the inlet to the ducts 15 to the outlet, the main channel is U-shaped, and is therefore winding).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art of record does not disclose that in an area upstream of the branch point with respect to a coolant flow, a height difference between the ceiling of the sub channel and the ceiling of the main channel gradually increases along a direction of the coolant flow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Raheena R Malik/Examiner, Art Unit 3763